DETAILED ACTION

Status of the Application

This Office-Action acknowledges the Amendment filed on 6/24/2021 and is a response to said Amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 13-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites delivering products to a user and including promotional product to potential customers within a determined target area of the delivery location.
	With regard to independent claims 1, 17, and 20, the limitations of “publishing a delivery opportunity to a plurality of delivery entities in response to the received purchase delivery request”, “receiving at least one available response from the plurality of delivery entities in response to the publishing, the at least one available response being provided by an onboard device in one of the plurality of delivery entities, the onboard device being programmed to designate that the one of the plurality of delivery entities is available, the onboard device being selected from the group consisting of a 
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles 
	In this case, the limitations as outlined above is seen as being directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion)(Mental Processes).
	Furthermore, the limitation of receiving a purchase delivery request for a first product at a server from a user node from at least one user at a user location, receiving at least one request for the promotional product from at least one customer within the determined target area, delivering the first product to the at least one user at the user location, and delivering the promotional product to the at least one customer within the determined target area is seen as being directed towards commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Thus, the claims recite an abstract idea.
	 This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of delivering products to a user and including promotional product to potential customers within a determined target area of the delivery location. The claimed computer components are recited at a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the Internet, a server, a processor, onboard device, and a non-transitory computer readable storage medium, for implementing delivering products to a user and including promotional product to potential customers within a determined target area of the delivery location fail to amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-7, 9, 13-30 are not patent eligible.
	Dependent claims 2-7, 9, 13-16, 18-19, 21-30 do not remedy the deficiencies of claims 1, 17, and 20, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Processes” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	
Response to Arguments
Applicant's arguments filed 5/22/2020, pages 8-10, have been fully considered but they are not persuasive. Applicant states:

 

“Claims 1-7, 9, and 13-30 were rejected under 35 U.S.C. §101 as being directed to a 
judicial exception of non-statutory subject matter, i.e. an abstract idea without significantly more. Applicant respectfully maintains the arguments presented in the prior Office Action responses and provides further remarks in response to the Office Action dated December 24, 2020. 
	Page 2 of the present Office Action asserts that the claimed invention is directed to an abstract idea without significantly more. Applicant respectfully disagrees. 
	As discussed in the "2019 Revised Patent Subject Matter Eligibility Guidance" dated January 7, 2019, the examiner should evaluate under Step 2A, Prong Two, whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Exemplary considerations include whether an additional element reflects an improvement to other technology or technical field, and whether an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Here, Applicant's invention as claimed recites limitations which focus on addressing problems arising in product and service delivery, particularly coordination, management, and notifications related to delivery opportunities. See Abstract; paragraph [0002]. Exemplary limitations from claim 1 include: Receiving a purchase 
 

 
Thus, these limitations within the context of the claim as a whole integrate the asserted judicial exception of an abstract idea into the practical application of product and service delivery which takes advantage of delivery opportunities. The invention as claimed is a practical application which improves the technical field of product delivery making use of a telecommunication system, provides meaningful limits on the judicial exception, and is more than a drafting effort designed to monopolize the judicial exception.”
	Similar to the Examiner’s response to arguments in the Non-Final Rejection filed on 12/24/2020, the Examiner disagrees and maintains the belief that the claimed invention is still directed towards an abstract idea without being significantly more nor being directed towards a practical application. Applicant’s amendment with regards to “Receiving a purchase delivery request over the Internet for a first product at a service provider server from a user node from at least one user at a user location; Publishing a delivery opportunity to a plurality of delivery entities in response to the received purchase delivery request; Receiving at least one available response from the plurality of delivery entities in response to the publishing, the at least one available response being provided by an onboard device in one of the plurality of delivery entities, the onboard device being programmed to designate that the one of the plurality of delivery entities is available, the onboard device being selected from the group consisting of a telematics unit, a cell phone, and a tablet computer; Selecting a delivery entity from the plurality of delivery entities based on a delivery authorization factor required for the first product and the received at least one available response, the delivery authorization Determining at least one promotional product for inclusion on the delivery entity associated with the purchase-delivery request, the promotional product being selected from the group consisting of extra on-hand product and add-on product complementary to the first product; Determining at the service provider server a target area based on the user location; Sending proximate delivery notifications of the promotional product to potential customers within the determined target area; Receiving at least one request for the promotional product at the service provider server from at least one customer within the determined target area; Delivering the first product to the at least one user at the user location; and Delivering the promotional product to the at least one customer within the determined target area.” is viewed as an abstract idea, namely relating to publishing availability deliveries and allowing a user to select a delivery but applied to an onboard device e.g. generically tied to a general purpose computer. In this case, the new amendments continue to generically tie the abstract idea to a general purpose computer and its components. The arguments presented do not suggest or provide an improvement to the underlying technology or technological field with regards to the functions of a computer. As mentioned previously before, paragraph 30 of the applicant’s PGPub states: A user node 120 of telecommunication system 100 operates to facilitate communications information between a user 122 of user node 120 and one of the other nodes of telecommunication system 100, for example in audio form and/or visual form. The information may be requested by user node 120 or may be pushed to user node 120 by another node. Devices, apparatuses and systems, such as for example, a landline or mobile phone 126, a personal digital assistant or tablet computer such as an iPad 128, and a personal computer 124 as illustrated, or any other user communication devices may be utilized within user node 120 to establish such communications. Devices, apparatuses and systems around the user may also be considered portions of user node 120, for example a digital signpost or digital billboard 129. Other suitable devices, apparatuses and systems not illustrated include networked household appliances (e.g., televisions, refrigerators, etc.), digital or satellite radio systems, and others as would occur to those having ordinary skill in the art.”. In light of the specification, the new amendments, namely with regard to “the onboard device” is still viewed as that of a general purpose computer in which no improvement upon its function is being implemented. This is because general purpose computers are routine and well known and conventional for publishing “information”, one of which could be delivery opportunities or notifications related to deliveries.
	Paragraph 106 states: “One embodiment of the present invention includes a method for managing deliveries, for example of food orders to consumers. FIG. 16 illustrates a flowchart representative of one embodiment of a method for managing deliveries at 1600. A plurality of delivery pick up requests is received associated with a plurality of venues at 1602, each of the delivery pickup requests including a venue name, a pick up time, and a customer address. Drop off times are determined for each delivery at 1604. A plurality of delivery node locations is received at 1606. At least one route is determined for at least one of the delivery nodes at 1608. Orders for delivery may be received from a variety of devices, such as a computer 124, phone 126, tablet 128, or other device connected to network 100.”
. A telematics unit onboard the vehicle may include a program that allows the driver of the vehicle to designate that it is available for providing deliveries. Alternatively, a separate device such as a cell phone or tablet computer may be used to designate that the vehicle is available. Such designation may be termed a delivery node availability indicator. The delivery node, be it a robot, vehicle, or person on foot, may have a deliver node availability indicator set to a variety of statuses such as unavailable (inactive), unavailable (utilized), available (passive), available (active). A node may be unavailable because the person or vehicle may be performing a non-delivery function and not wish to be notified of delivery opportunities, or the node may be unavailable for delivery because it is already in the midst of a delivery. A node may be available and actively looking for delivery opportunities, or may be available but only passively waiting for certain opportunities. In one embodiment, the status of the delivery node availability indicator may be set programmatically to adjust based on date and time. In one embodiment, delivery opportunities may be pushed to user node 120 when they are not in an available status. For example, the delivery service coordination node may send an email to an individual while they are at the grocery store, the email may note that a grocery order at that store is prepared for delivery to their next door neighbor. In another 
In this case, based on the applicant’s own disclosure in the specification, the Examiner believes the implementation of an onboard device selected from the group consisting of a telematics unit, a cell phone, and a tablet computer is viewed as being a general purpose computer similarly described by the applicant and not that of a specialized computer which would otherwise directed the invention towards a practical application or “significantly more”. Therefore, the significance of the onboard device is viewed as merely implementing the abstract idea of  “Publishing a delivery opportunity to a plurality of delivery entities in response to the received purchase delivery request” and “Receiving at least one available response from the plurality of delivery entities in response to the publishing, the at least one available response being provided by an onboard device in one of the plurality of delivery entities, the onboard device being programmed to designate that the one of the plurality of delivery entities is available, the onboard device being selected from the group consisting of a telematics unit, a cell phone, and a tablet computer” by tying to a general purpose computer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715